BUNN, District Judge
(after stating the facts as above). There is practically no dispute about the facts in this case. The findings of the master are fully sustained by the testimony in the case, and were properly confirmed by the court. The full statement of the facts as above in the language of the master’s report is equivalent to a decision of the case in favor of the appellees.. We fully concur with the conclusions of the master in regard to the superior negligence of the appellants in being the occasion of the loss, and in Adams being the agent of the appellants in making the loan, and in receiving the money which should have been paid to Watson, or applied in payment of the prior incumbrance upon the homestead, but 'which was embezzled by Adams. There can be no question, from the testimony or from the findings of fact, that Isaac E. Adams, who pocketed the money sent by complainants, and intended for Watson, or to pay off the prior incumbrance, was, all the way through, acting as complainants’ trusted agent, not merely for the purpose of submitting applications for loans, but for all purposes connected with the making of the loan, the examination of title, the making of abstracts, the transmission of papers and securities, and the receipt of the consideration. The fact that the note ran to Adams, and was indorsed by him to complainants without recourse, cuts no figure in the case. It is a very common way of doing such business. And the evidence all the way through shows that the loans made by Adams, amotinting to some 26 in number, and $110,000 in amount, of which this loan to Watson was but a small part, running through 6-£ years of time, from the fall of 1886 to the spring of 1893, were conducted in the same manner in which such loans have been usually made in the West by capitalists residing in the East. They have their trusted agents, through whom applications are made and transmitted; who examine titles, and submit abstracts, to be passed upon by the principals; who draw up the papers and securities for the perfection *499of the loan, and present (hem to the lenders, to be approved by them, and to whom the money is at last sent when everything is ready to perfect the loan. Adams properly represented himself to Watson as being the agent of the parties residing in the East who were to furnish the money and make the loan. Watson did not know their names or where they lived. When this loan was applied for, Adams had been acting for the appellants in that same capacity since the fall of 1886, — some three years. During that time he had made loans, examined titles, procured abstracts, drawn up securities, collected and reinvested large sums of money, and had money sent to him by complainants. There was no intimation on the part of Adams that he was acting as agent: for Watson, or otherwise than as agent for appellants, in the East. If he had been agent for Watson, there would have been some provision for payment for his services. How he was to be paid, does not appear. Perhaps his own thefts were considered sufficient compensation. At any rate, he seems to have been the only one that got anything out of this and some other-loans. He could well afford to keep up a pretense of collecting interest from W'atson and transmitting it to his principals, as though Watson had paid through several years, while Watson was constantly urging him to complete the loan, so long as tie had the $3,500 in his pocket. The payment of the interest served to postpone the day of the discovery of his defalcation, and which,'in turn, enabled him to embezzle other moneys. It served for a time to put off the day of reckoning with his employers. And the evidence shows that it had the effect to put it off much longer than it should, or would if complainants had not been blindly negligent of his misdoings long after they had had good and sufficient warnings. It seems that the original contention on the part of complainants was that: Adams was a mere broker, whose entire relation to them ended with his submission of applications, and that they were merely purchasers of the note and mortgage from Adams before maturity. Upon the testimony being taken, this position was abandoned, and it was admitted that the loan was made by them to Watson through Adams, but that Adams was acting as agent for Watson, and that payment to Adams was payment to Watson. In the judgment of the court, this claim is cjuite as untenable as the other. It appears quite clearly that, for three years before this loan was made, Adams had been acting as the agent of appellants in placing money, during which time he had prepared and submitted applications, prepared Ihe securities, examined titles, and had received all moneys advanced upon these loans, and disbursed the same in such a way (hat theirs should be a first lien upon the mortgaged premises, and ihat in transmitting moneys, and reinvesting the same in new loans, Adams had been the sole medium and agency of appellants in Chicago, and this relation continued for several years after this loan was made. All this appears from the findings of the master, and from appellants’ own testimony on the hearing, so that the claim that Adams was their agent only for the purpose of submitting applications has but little support in the testimony. We find no error in the record, but think the decree of the court was right, and must be affirmed.